DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (fig. 2, claims 17, 23-39) in the reply filed on 09/22/2022 is acknowledged.  
Upon further review of the field of search of the parent application, it is found that the examiner had conducted all the required searches covering all claimed species (species I, II, and III).  Because the field of search of the current application is identical to that of the parent application, a search and examination burden to the examiner is considered minimum. For advancing examination, the restriction requirement in the current application is hereby withdrawn.  All species (species I, II, and III, claims 17-18 and 22-39) will be examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  17-18, 22-23, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, lines 7-8, “at least one elastic component engaged between the pinion and the shoe” is vague and indefinite because a claimed structure (i.e., the at least one elastic component) is being defined in terms of elements that are not positively claimed (i.e., the pinion and the shoe).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 and 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11,002,055 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set for the in MPEP 806.03.  In this case, patented claims 1-24 include all structural elements as now claimed in claims 17-18 and 22-39.  
Note that prohibition against nonstatutory double patenting rejections under 35 U.S.C 121 is not applicable to this divisional application since all claims in the parent application are allowed due to subsequent allowance of the generic or linking claim(s) (see MPEP 804.01).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 24, and 32 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lieberman ‘787 (4,419,787).
Regarding claim 17, Lieberman shows an armature assembly (16) for a door closer (14) comprising a pinion (18), comprising an armature including a first end portion (20) for coupling with the pinion and a second end portion (24) for coupling with a shoe (22); and at least one elastic component (38 and/or 64) engaged between the pinion and the shoe (i.e., between shaft 18 and shoe 22 of the armature assembly) to absorb mechanical shocks traveling through the door closer (col. 3, line 58-col. 4, line 7; and col. 4, lines 32-38).
Regarding claim 24, Lieberman further shows the first end portion including an opening (the opening receiving shaft 18) sized and shafted to engage the pinion via an interface (the interface between the shaft and the opening); and an elastic component (64) engaged with the first end portion and configured to absorb mechanical shocks traveling through the interface (col. 4, lines 32-38).   
	Regarding claim 32, Lieberman shows a door control (14) comprising a rotatable pinion (18); an armature comprising a first end portion (24) and an opposite end portion (20), and an elastic component (38 or 64) engaged between the pinion and the first end portion (see figures 5(c); col. 3, line 58-col. 4, line 7; and col. 4, lines 32-38), and configure to absorb mechanical shocks traveling between the pinion  and the armature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
2,544,372 (Werner) shows a door closer linkage including a braking lining mounted in a cavity of one arm engageable with a brake drum of the other arm to provide a door check.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 15, 2022